Form: Dismiss TRAP 42.3



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


THE STATE OF TEXAS,


                            Appellant,
v.

JAMES BRIAN RUPPANNER,

                            Appellee.

§

§

§

§

§

No. 08-06-00331-CR

Appeal from the

County Court

of Andrews County, Texas

(TC# 06-0537)

M E M O R A N D U M   O P I N I O N


	Pending before the Court is a motion to dismiss filed by the State pursuant to
Tex.R.App.P. 42.2(a).  By its motion, the State has withdrawn its notice of appeal prior to the
appellate court's decision and the written withdrawal is signed by the State's attorney on appeal. 
See State v. Miles, 994 S.W.2d 410 (Tex.App.--Waco 1999, no pet.).  Further, the State filed a
duplicate copy of its motion with this Court and that copy has been forwarded to the trial court
clerk.  Because the State has established compliance with the requirements of Rule 42.2(a), we
dismiss the appeal.

September 6, 2007
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)